Citation Nr: 0912513	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-07 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from September 1942 to November 
1945.  He died in March 2004.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's death certificate states that he died due to 
"natural causes" in March 2004.  The certificate indicates 
that, at the time of his death, he was an inpatient at 
Jamaica Hospital.  The file does not reflect that the RO has 
attempted to obtain the records of his final hospitalization.  
Treatment records prior to the Veteran's death are 
particularly important in this case because the death 
certificate does not list a specific cause of death.  

Further, subsequent to the RO's last consideration of the 
appellant's claim in the February 2007 statement of the case, 
the United States Court of Appeals for Veterans Claims held 
that, in the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, proper notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007).  The record does not reflect 
that the appellant has been provided notice that fully 
complies with Hupp.  

The Board also finds that the appellant's claim for DIC under 
the provisions of 38 U.S.C.A. § 1318 is intertwined with the 
cause of death issue.  Therefore, appellate consideration of 
the § 1318 issue must be deferred, pending completion of the 
development requested below.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the appellant and her 
accredited representative with notice 
complying with Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007).  

2.  After obtaining any needed signed 
authorization from the appellant, request 
copies of the records of the Veteran's 
final hospitalization at Jamaica 
Hospital, as well as any other treatment 
records prior to his death that are 
identified by the appellant.  Associate 
with the claims file all records 
received.  

3.  Then again consider the appellant's 
claims.  If they are not granted to her 
satisfaction, provide the appellant and 
her accredited representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




